Case 1:18-cv-00423-LO-IDD Document 168 Filed 05/24/19 Page 1 of 1 PageID# 6011


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

LEAGUE OF UNITED LATIN              )
AMERICAN CITIZENS et al.,           )
                                    )
                Plaintiffs,         )
                                    )
V.                                  )              Civil Action No. 1: 18-cv-00423 (LO/IDD)
                                    )
PUB. INTEREST LEGAL FOUND., et al., )
                                    )
                Defendants.
                                               )
----------
                                               ORDER

         FOR REASONS stated from the bench and m accord with specific rulings and

instructions thereto, it is hereby

         ORDERED that Plaintiffs' Motion to Re-open the Deposition of Defendant J. Christian

Adams [Dkt. No. 158] is GRANTED. The scope of the deposition shall be limited to the new

documents produced and shall be in accordance with the duration provided by Fed. R. Civ. P.

30(d).

         The Clerk is directed to forward copies of this Order to al I counsel of record.

         ENTERED this 24th day of May 2019.




                                                       Ivan D. Davis
                                                       United States Magistrate Judge
Alexandria, Virginia
